FILED
                                                                 Jun 29 2020, 10:54 am

                                                                       CLERK
                                                                   Indiana Supreme Court
                                                                      Court of Appeals
                                                                        and Tax Court
                             IN THE

     Indiana Supreme Court
                Supreme Court Case No. 20S-CR-435

                        State of Indiana,
                          Appellant (Plaintiff)

                                  –v–

                         Wesley Ryder,
                         Appellee (Defendant)


           Argued: January 23, 2020 | Decided: June 29, 2020

                Appeal from the Marion Superior Court,
                       No. 49G09-1506-F6-19537
               The Honorable Ronnie Huerta, Magistrate

      On Petition to Transfer from the Indiana Court of Appeals,
                           No. 18A-CR-2325



                       Opinion by Justice Massa
        Chief Justice Rush and Justices David and Goff concur.
Justice Slaughter concurs in Part I and in the judgment, without separate
                                opinion.
Massa, Justice.

   Wesley Ryder, an off-duty police trainee, caused a head-on collision
when he drove the wrong way on an Indianapolis freeway. Ryder—who
has been charged with various felonies and misdemeanors for operating
while intoxicated—now seeks the suppression of blood test results
obtained the morning of the accident. He argues that both an Indiana
statute and his constitutional rights were violated when the arresting state
trooper failed to properly file a probable cause affidavit to obtain a blood-
draw search warrant. The trial court agreed and suppressed the blood test
results, finding that a copy of the probable cause affidavit was not
properly filed until a few hours after it had been presented to the warrant-
authorizing judge and quickly executed.

  Today, we reverse the suppression of the blood test and remand for
two reasons. First, we hold that the warrant-authorizing judge certified
contemporaneously, and in writing, that the probable cause affidavit had
been properly filed with her when the search warrant was issued. Second,
we hold that even if the affidavit was filed a few hours after it was
presented to the authorizing judge—as the trial court found—it was still
valid under Indiana’s substantial compliance filing doctrine and
suppression of evidence obtained from the search warrant is not justified.


Facts and Procedural History
    Wesley Ryder, an off-duty Indianapolis Metropolitan Police
Department trainee, drove the wrong way on I-465, causing a head-on
collision around 4:30 a.m. on June 4, 2015. Indiana State Trooper Robert
Augst, who was dispatched to the accident scene, immediately smelled
alcohol on Ryder and observed “bloodshot glassy eyes” and “slurred
speech.” Tr., p.9. Although the “confused” Ryder could not remember
“how he came to be going southbound in a northbound lane,” he agreed
to take a standard field sobriety test, which he failed. Id. After he refused
an offered breathalyzer test, Ryder was arrested and transported to the
Marion County Arrestee Processing Center so Trooper Augst could obtain
a search warrant for a blood draw.



Indiana Supreme Court | Case No. 20S-CR-435 | June 29, 2020         Page 2 of 15
    Although a judge was usually on call overnight at the processing
center, inexplicably none were available that morning. As time was of the
essence, Trooper Augst called Marion County Superior Court Judge
Barbara Crawford, who agreed to meet him at a Speedway gas station
along the freeway to consider his search warrant request. Before leaving
the processing center, Trooper Augst worked with a prosecutor to prepare
his probable cause affidavit and proposed warrant. An employee of the
Marion County Clerk’s office made an entry in the recording system
creating a cause number around 7:15 a.m., and the cause number was
included in the affidavit presented to Judge Crawford. The parties dispute
whether Trooper Augst left a copy of the probable cause affidavit and
warrant with the Clerk before heading out to meet Judge Crawford.

     After arriving at the gas station parking lot, Judge Crawford reviewed
the affidavit and approved the search warrant at 7:44 a.m. On a separate
page, Judge Crawford certified that “A copy of the probable cause
affidavit and search warrant has been filed with the signing judge on
this date of June 4th[,] 2015,” with the date at the end of the statement
handwritten. Appellee’s Ex., p.8 (emphasis added) (capitalization
omitted). With a signed copy of the warrant in hand, Trooper Augst
transported Ryder to Eskenazi Hospital where a blood draw was taken.
The hospital retained a copy of the probable cause affidavit and warrant
for its own records. On the hospital’s copy of the affidavit, a handwritten
note was added indicating that the blood draw was taken at “8:12” a.m.
Id., p.6. The results of this blood draw—taken nearly four hours after the
accident—revealed that Ryder had a blood alcohol concentration of 0.11%.

    After the blood draw, Trooper Augst returned to the county
processing center and deposited the warrant and probable cause affidavit
in a drop-box for the court clerk. According to the clerk’s electronic docket
entry, the warrant and affidavit were physically file-stamped and entered




Indiana Supreme Court | Case No. 20S-CR-435 | June 29, 2020         Page 3 of 15
into the record at 11:17 a.m. 1 Although the clerk’s office still used paper
records at the time, and a copy of the filed affidavit should have been kept
by the clerk, the official stamped copy of these documents were lost by the
clerk’s office after it moved locations and transitioned to electronic filing.
While the State later obtained the copy of the documents kept by the
Hospital, this copy does not bear the clerk’s file-marks from June 4, 2015.
The State charged Ryder with three felonies and two misdemeanors
stemming from the collision and his alleged intoxication.2

    Three years later, Ryder moved to suppress the blood sample, alleging
that its collection violated his rights against unreasonable search and
seizure under the Fourth Amendment and Article 1, Section 11 of the
Indiana Constitution. Ryder also argued that suppression was appropriate
as a violation of Indiana Code section 35-33-5-2, which explicitly bars
issuing a search warrant until an affidavit is “filed with the judge.” At the
suppression hearing, Augst could not recall whether he had left a copy of
the documents with Judge Crawford, and Judge Crawford was apparently
never contacted about her recollection of events or to see if she had
retained a copy of the affidavit.

    After the two-day hearing, the trial court granted the motion to
suppress, excluding the blood test results. Because the electronic docket
entries indicated a copy of the search warrant and affidavit were not
recorded by the clerk until 11:17 a.m., the trial court stated that it didn’t
believe a copy of the affidavit had been properly “filed” before Trooper
Augst received and executed the warrant. Tr., p.90. To the trial court, “it




1Although the official file-stamped copy was later lost, for purposes of this appeal, Ryder
does not dispute that by 11:17 a.m. on June 4, 2015 a copy of both these documents had been
placed into the record. The ongoing factual dispute revolves around what time on June 4
these documents were, legally speaking, filed.
2 The charges included three Level 6 felonies: criminal recklessness, see Ind. Code § 35-42-3-

2(a), causing serious injury while operating a vehicle while intoxicated, see I.C. § 9-30-5-
4(a)(3), and causing a serious bodily injury while operating a vehicle with an alcohol
concentration equivalent of .08% or more, see I.C. § 9-30-5-4(a)(1). Ryder was also charged
with a Class A misdemeanor for operating a vehicle while intoxicated endangering another
person, see I.C. § 9-30-5-2(a), and a Class C misdemeanor also for OWI, see I.C. § 9-30-5-1(a).



Indiana Supreme Court | Case No. 20S-CR-435 | June 29, 2020                           Page 4 of 15
wasn’t filed, [Trooper Augst] left and he had the Judge sign it, went to
Eskenazi [Hospital], got that done, came back, dropped it off in the box.
When it got dropped off in the box, that’s when it was filed.” Id., pp. 90–
91 (emphasis added). The trial court also rejected the applicability of the
good faith exception. The State appealed, and the Court of Appeals
affirmed in a memorandum opinion. State v. Ryder, No. 18A-CR-2325, 2019
WL 3720720 (Ind. Ct. App. Aug. 8, 2019).

   After hearing oral argument, we now grant transfer, vacating the Court
of Appeals decision. Ind. Appellate Rule 58(A).


Standard of Review
   When we review a trial court’s ruling granting a motion to suppress
“we determine whether the record discloses ‘substantial evidence of
probative value that supports the trial court’s decision.’” State v. Renzulli,
958 N.E.2d 1143, 1146 (Ind. 2011) (quoting State v. Quirk, 842 N.E.2d 334,
340 (Ind. 2006)). “We do not reweigh the evidence, but consider conflicting
evidence most favorably to the trial court’s ruling.” Id. (quotations
omitted). When the State is appealing a negative judgment, it “’must show
that the trial court’s ruling on the suppression motion was contrary to
law.’” Id. (quoting State v. Washington, 898 N.E.2d 1200, 1203 (Ind. 2008)).
We, of course, review such questions of law de novo. Blair v. EMC
Mortgage, LLC, 139 N.E.3d 705, 708 (Ind. 2020) (citations omitted).


Discussion and Decision
   In addition to conforming with the prohibition on unreasonable
searches and seizures under the Fourth Amendment and Article 1, Section




Indiana Supreme Court | Case No. 20S-CR-435 | June 29, 2020         Page 5 of 15
11 of the Indiana constitution, 3 a valid warrant must comply with the
additional statutory requirements implemented by our General Assembly.
Gray v. State, 758 N.E.2d 519, 521 (Ind. 2001). The General Assembly has
created a statutory framework to govern the issuance and execution of
warrants that not only codifies the constitutional requirements, see Ind.
Code § 35-33-5-1(a) (mirroring the constitutional requirement that a
probable cause affidavit be supported by “oath or affirmation”), but also
imposes additional requirements, see, e.g., Ind. Code § 35-33-5-8




3 An underlying dispute is whether Indiana’s long-established statutory recording and filing
requirements for probable cause affidavits are required by either the Fourth Amendment or
Article 1, Section 11. Code section 35-33-5-2’s filing requirements go well beyond mere
codification of constitutional principles: both texts require only that no warrant “shall issue
but upon probable cause, supported by oath or affirmation.” U.S. Const. amend. IV
(capitalization omitted); Ind. Const. art. 1, § 11. But while interpreting the Fourth
Amendment, the U.S. Supreme Court, for example, has never prohibited the use of
unrecorded, sworn testimony to supplement an affidavit and has even implicitly endorsed the
practice. See Aguilar v. Texas, 378 U.S. 108 (1964) (intimating that sworn oral testimony may
supplement an affidavit ); see also United States v. Skarda, 845 F.3d 370, 375 (8th Cir. 2016)
(“There is no requirement that oral testimony in support of the warrant be recorded.”). So the
Fourth Amendment is also not implicated by the “unrecorded” written testimony at issue
here. Given the strong statutory requirements imposed by our General Assembly in chapter
35-33-5 and its predecessors, this Court also has never separately considered whether the
failure to record the contents of a probable cause affidavit—whether in written or verbal
form—fails to satisfy Article 1, Section 11. Instead, Indiana courts have long applied the
judicially created exclusionary rule when mere statutory requirements are violated because a
warrant that is “not authorized by law” for “any reason” is invalid and subject to suppression.
Callender v. State, 193 Ind. 91, 96, 138 N.E. 817, 818 (1923); see also Johnson v. State, 952 N.E.2d
305, 308 (Ind. Ct. App. 2011) (“[if] the warrant is held invalid for any reason, then the
property seized may not be used as evidence against a defendant”) (emphasis added).
Therefore, it is improper to read the holding in Thompson v. State as constitutionalizing a
specific filing requirement when this Court suppressed the fruits of a search warrant in
Thompson because it did not comply with a statute in force at the time. See Thompson v. State,
190 Ind. 363, 367–68, 130 N.E. 412, 413 (1921) (analyzing the statutory language creating a
filing requirement to determine a warrant’s validity). Thompson’s mention of a
“constitutional” holding is merely a reference to the exclusionary rule which, at the time, was
not fully developed. See id. While Article 1, Section 11 of our constitution “must be liberally
construed to protect Hoosiers from unreasonable police activity,” State v. Gerschoffer, 763
N.E.2d 960, 965 (Ind. 2002) (citation omitted), a short delay in providing a record of the sworn
affidavit does not trigger separate constitutional scrutiny, even if it raises legitimate questions
of statutory compliance. So even under Ryder’s version of the facts—where the affidavit was
not filed until four hours after the warrant’s approval—the dictates of the Indiana
Constitution itself are not compromised.



Indiana Supreme Court | Case No. 20S-CR-435 | June 29, 2020                             Page 6 of 15
(specifying exact requirements for how a warrant can be approved
without a written affidavit) and even provides a sample warrant form, see
Ind. Code § 35-33-5-3.

   When written affidavits are used, the General Assembly has long
required that a copy of the affidavit be filed with the issuing court. See,
e.g., Ind. Code Ann. § 35-1-6-2 (1914) (requiring the filing of an affidavit).
Here, we must determine whether Indiana Code subsection 35-33-5-2(a)’s
requirement that a warrant shall not issue until an affidavit “is filed with
the judge” was met—either actually or substantially—when Trooper
Augst undisputedly presented Judge Crawford with a written affidavit in
the early morning of June 4th. See Ind. Code § 35-33-5-2 (“Except as
provided in section 8 of this chapter [allowing the use of other forms of
recorded testimony], and subject to the requirements of section 11 of this
chapter, if applicable, no warrant for search or arrest shall be issued until
there is filed with the judge an affidavit. . .”) (emphasis added).


I. The filing requirement was actually met.
   Nearly a century ago, this Court considered what it meant to “file” an
affidavit while obtaining a warrant and ultimately concluded that
“[m]erely exhibiting an affidavit to the judge, or executing it before him,
is not a ‘filing’ of the affidavit with the judge.” Thompson v. State, 190 Ind.
363, 367, 130 N.E. 412, 413 (1921) (emphasis added). Rather, “[f]iling
consists of the delivery of the paper to the proper officer for the purpose
of being kept on file by him in the proper place.” Id. Finding that the
written affidavit supporting the search warrant was not filed with the
court clerk until sixteen days after it was executed, this Court—in its
Prohibition-era ruling—“quash[ed]” the search warrant which had led to
the seizure of “intoxicating liquor.” Id. at 413, 368. Five decades later,
however, we explained that when a copy of an affidavit “was delivered”
to the authorizing judge, it was “filed” with a “proper officer” under
Indiana statute. Wilson v. State, 263 Ind. 469, 480, 333 N.E.2d 755, 761
(1975) (emphasis added). In upholding the warrant, this Court noted that
“the warrant itself recites that an affidavit was filed with the issuing
judge.” Id.


Indiana Supreme Court | Case No. 20S-CR-435 | June 29, 2020            Page 7 of 15
    The validity of this practice has been repeatedly reaffirmed by the
Court of Appeals. In Scott v. State, the court found the filing requirement
was satisfied even though the judge’s staff failed to provide the clerk’s
office with a paper copy of the warrant application until six months after
the judge approved it and received a copy. 883 N.E.2d 147, 153 (Ind. Ct.
App. 2008). While acknowledging that the “proper place” for these filings
is the court clerk’s office, the Court of Appeals held that “hand-delivery to
the actual person specified by the statute [the Judge] easily qualifies as
filing” under the statute. Id. Likewise, leaving a copy of the affidavit with
the authorizing judge’s staff satisfied the filing requirement even though
the officer did not file a copy with the clerk’s office until fourteen days
later. Moseby v. State, 872 N.E.2d 189, 191–92 (Ind. Ct. App. 2007).

    Recent Court of Appeals precedent has also clarified that a certification
signed by the issuing judge attesting that “‘an Affidavit has been filed
with me’” is sufficient to support an evidentiary conclusion—in the
absence of contradictory evidence—that a warrant had been properly filed
directly with the judge. Jefferson v. State, 891 N.E.2d 77, 83 (Ind. Ct. App.
2008). In Jefferson, the Court of Appeals noted that the defendant “has
shown only that the probable cause affidavit was filed with the trial court
clerk [fifteen days later] and there is no evidence that the affidavit was not
filed with the judge” when signed. Id. The affidavit language in Jefferson
mirrors the language contained in the warrant at issue today. See
Appellant’s Ex. 1, p.8 (“A copy of the probable cause affidavit and search
warrant has been filed with the signing judge on this date of June 4th[,]
2015.”) (capitalization omitted).

   The Court of Appeals, however, affirmed the importance of an
affidavit’s wording when it contrasted the language of a contested
affidavit with the language of the filing certification in Jefferson. Johnson v.
State, 952 N.E.2d 305, 310 (Ind. Ct. App. 2011) (citation omitted).
Specifically, the Court expressly distinguished the challenged language—
only requiring that “‘[t]he [c]ourt, upon examination of the [affidavit],
finds that there is a [p]robable [c]ause’”—from the comparable provision
in Jefferson—where a judge attested that “‘an Affidavit has been filed with
me.’” Id. at 310, 309. “In comparison to the language of the warrants in
Wilson and Jefferson, this language does not indicate that [the] Detective . . .


Indiana Supreme Court | Case No. 20S-CR-435 | June 29, 2020           Page 8 of 15
filed the affidavit. Instead, the word ‘examination’ implies that he,” like
the officer in Thompson, merely “exhibited the affidavit.” Id. at 310. While
the affidavit in Johnson was found to be improperly filed, it was still
admissible under the good faith exception to the exclusionary rule. Id. at
312.

    Today we reaffirm that providing a copy of an affidavit to the warrant-
issuing judge satisfies the plain language of Indiana Code subsection 35-
33-5-2(a). While the ease of document submission under our electronic
filing system should provide a means to eliminate many filing problems—
like the one at issue here—we recognize that the time-sensitive nature of
many warrant requests means that situations may still arise where
warrant applications are presented to a judge before they are filed with
the clerk’s office. By allowing the filing requirement to be met by simply
providing an extra copy of the affidavit to the issuing judge at the time the
warrant is signed, the General Assembly has created a manageable
requirement.

    This reading also tracks Indiana Code section 35-33-5-8, which allows
verbal, faxed, or even emailed forms of sworn testimony to serve as the
basis for a warrant if the issuing judicial officer maintains a record. See
Ind. Code § 35-33-5-8(a). We believe the General Assembly did not intend
to disadvantage the in-person presentation of written affidavits over less
secure methods of delivery. See, e.g., Ind. Code § 35-33-5-8(f) (“If a warrant
is issued under subsection (a)(3), the facsimile copy of the affidavit and
warrant sent to the judge shall be retained as if they were the originals.”).
Although best practice counsels formally filing an affidavit with the court
clerk before presenting it to a judicial officer for consideration, 4 providing
a copy of the document for a judicial officer to retain alone satisfies the
filing requirement.




4Reliance on the judge to effectuate filing increases the odds of filing problems when the
judge, or someone on her staff, misplaces the physical documents, leading to questions about
the filing’s validity that can easily be avoided by eliminating the middleman and filing
directly with the court clerk. See, e.g., Scott v. State, 883 N.E.2d 147, 152 (Ind. Ct. App. 2008)
(where court reporter misplaced an affidavit for six months).



Indiana Supreme Court | Case No. 20S-CR-435 | June 29, 2020                            Page 9 of 15
   Ryder maintains that there is “no evidence that Trooper Augst
presented Judge Crawford with multiple copies of the affidavit and search
warrant so that she could keep [one of] the originals,” citing to Trooper
Augst’s testimony not recalling if he had left a copy of the affidavit with
Judge Crawford. Appellee’s Resp. Br. at 12. While he concedes that Judge
Crawford also signed a statement indicating a copy of the warrant had
been filed with her when she authorized it, Ryder contends this language
is mere “boilerplate” that is routinely included on Marion County warrant
requests. Tr., p.80. He contends that for the statement to have binding
effect, there should have been a place for the judge to indicate—yes or
no—whether a copy was indeed filed with her. Ryder also contends that
since the date was handwritten in separately, there is no way to tell if the
page was dated when Judge Crawford signed it. For its part, the State
argues that Judge Crawford’s contemporaneous signature constitutes
uncontested evidence that a copy of the affidavit was filed with her. The
State also contends that in suppressing the warrant, the trial judge never
specifically found that a copy of the affidavit had been left with Judge
Crawford.

   The State’s view is correct. The transcript shows that the trial court’s
verbal holding—that when the affidavit “got dropped off in the box, that’s
when it was filed and that is when it was entered in as returned”—did not
directly address the State’s argument that the filing requirement was
alternatively satisfied by leaving a copy with Judge Crawford. Tr., pp. 90–
91.

    Despite Ryder’s claim, the prevalence in warrant applications of the
statement Judge Crawford signed—indicating a copy of the affidavit was
filed with her—is of no concern. Indiana courts routinely hold parties to
the terms of “boilerplate” contractual language because our legal system
relies on the assumption that an individual would not agree to these terms
if they did not reflect reality. See, e.g., De Alexander v. Linkmeyer Dev. II,
LLC, 119 N.E.3d 603, 614 (Ind. Ct. App. 2019) (noting that boilerplate
contractual language, despite contrary arguments, “still carries legal
effect”). Similarly, we presume that Judge Crawford would attest to a
statement only if it were true. See Stephenson v. Ballard, 82 Ind. 87, 92 (1882)
(“In the absence of any evidence, the legal presumption is that the judge


Indiana Supreme Court | Case No. 20S-CR-435 | June 29, 2020          Page 10 of 15
. . . [signed a statement only after he] convinced himself . . . that it
contained the truth.”) (quotation omitted).

   While our standard of review grants the trial judge broad latitude to
weigh evidence on motions to suppress, see Renzulli, 958 N.E.2d at 1146,
we have repeatedly determined that a judicial officer’s certification should
be given legal effect. Given that Judge Crawford signed an affidavit with
words nearly identical to the language found to be dispositive in both
Wilson and Jefferson, if such a certification is true it must be binding as a
matter of law. See Wilson 263 Ind. at 480, 333 N.E.2d at 761; Jefferson, 891
N.E.2d at 83. Therefore, the only remaining question is whether there is
substantial evidence, in support of the magistrate’s (implicit) holding, to
overcome the legal presumption that what the judge signed was indeed
true. See Renzulli, 958 N.E.2d at 1146.

    While contradictory evidence can overcome this presumption,
Stephenson, 82 Ind. at 92, no such evidence exists here. Even after
reviewing facts in a light most favorable to the trial court ruling, no
evidence adequately contests the veracity of Judge Crawford’s signed
statement attesting that a copy of the affidavit had been left with her when
she approved the warrant. Trooper Augst’s testimony—that he could not
recall, at a hearing three years later, whether he gave Judge Crawford an
extra copy of the affidavit—provides neither support nor dispute, it
simply means that three years later he could not remember if he did. And
if Judge Crawford wanted to authorize a warrant before she was certain
that an affidavit had been filed, she could have signed the warrant and
affidavit but declined to sign, a third time and on a separate page, an
affirmation that a copy “has been filed with the signing Judge.”
Appellant’s Ex. 1, p.8 (capitalization omitted). Altogether, the
uncontroverted evidence leads only to a conclusion that a copy of the
affidavit was delivered to—and thus filed with—Judge Crawford herself.


II. The filing requirement was substantially met.
  Even if we agreed that the paper was not “filed” until Trooper Augst
dropped his copy of the paperwork at the clerk’s office after the blood



Indiana Supreme Court | Case No. 20S-CR-435 | June 29, 2020           Page 11 of 15
draw, we hold that this filing would still substantially comply with the
statutory requirement.

   Starting with Cutter v. State, the Indiana Court of Appeals has
developed a “substantial compliance” doctrine for the statutory
recording/filing requirements for warrant applications. 646 N.E.2d 704
(Ind. Ct. App. 1995). In Cutter, the requesting officer—not the authorizing
judge as required by Indiana Code subsection 35-33-5-8(e)—recorded an
oral telephonic warrant request. Id. at 711–12. The Court of Appeals found
the recording, although made by the wrong person, substantially
complied with the statute and refused to elevate “substance over form”
because the purpose of the filing requirement—“to insure both that a
reliable audiotape of the proceeding is made and that the issuing
magistrate is responsible for insuring that such occurs”—had been
fulfilled. Id. at 712.

   A decade later, the Court of Appeals held that substantial compliance
also applied when an officer failed to leave a copy of a written probable
cause affidavit with the warrant-issuing judge and did not officially file
the application with the clerk’s office until the next day. Bowles v. State,
820 N.E.2d 739, 746 (Ind. Ct. App. 2005). While admonishing the State to
avoid these late filings, the Court of Appeals held that “under the
circumstances of this case,” the officer “substantially complied with the
statute when he filed the affidavit the next day.” Id. at 746. In upholding
the warrant’s validity, the court noted that the defendant “does not
contend that he was prejudiced by [the officer’s] failure to file the affidavit
precisely according to the statute,” the Court reasoned that the statute’s
purpose had ultimately been fulfilled because the slightly tardy filing did
not prevent the defendant from having timely access to accurate,
particularized descriptions of facts used to support the warrant. Id.

   But when a probable cause affidavit was filed with the clerk fifteen
days after its presentation and execution, the Court of Appeals upheld
suppression. Rucker v. State, 861 N.E.2d 1240, 1242 (Ind. Ct. App. 2007).
Although the Court again faintly endorsed the substantial compliance
doctrine, it held that such a long, “‘unnecessary’” delay constituted a
violation of the statutory filing requirement, even absent a showing of



Indiana Supreme Court | Case No. 20S-CR-435 | June 29, 2020         Page 12 of 15
prejudice. Id. (quoting State v. Mason, 829 N.E.2d 1010, 1021 (Ind. Ct. App.
2005) (where dicta suggested that an “unnecessary” and “inexcusable”
delay of twenty-eight days in filing an affidavit would have constituted
sufficient alternative grounds to justify suppression of a warrant)).

   The primary objective of Indiana’s statutory filing requirement is to
ensure the defendant is provided prompt access to a complete and
accurate record of sworn testimony considered by the judicial officer who
issued the warrant. See Cutter, 646 N.E.2d at 712. This access ensures that
both the State and the judicial officers can promptly be held accountable
when warrants are issued based on questionable legal or factual bases. See,
e.g., Heuring v. State, 140 N.E.3d 270, 272 (Ind. 2020) (suppressing evidence
because “affidavits did not establish probable cause that the GPS device
was stolen”). By requiring contemporaneous filing, the statute also seeks
to ensure accuracy by limiting opportunities for later tampering with the
documents’ contents.

    Under the substantial compliance doctrine, the length of delay in filing
is of paramount concern. See Johnson v. State, 952 N.E.2d 305, 309 (Ind. Ct.
App. 2011) (“[I]t is significant whether the filing of an affidavit is
timely.”). When a warrant application is filed weeks after its execution (or
is never filed) these apprehensions soar to their zenith. See Rucker, 861
N.E.2d at 1242 (suppressing evidence after warrant and affidavit were
filed fifteen days after execution); Mason, 829 N.E.2d at 1021 (suggesting a
twenty-eight-day late filing was grounds for suppression); Johnson, 952
N.E.2d at 309 (finding that suppression of evidence would be appropriate
because the affidavit was never actually filed, however, the state was
saved by the good faith exception). By contrast, these concerns plummet
to their nadir when the warrant application is filed soon after its issuance.
See Bowles, 820 N.E.2d at 746 (finding substantial compliance when, even
absent an explanation for the delay, the affidavit was filed with the clerk
the next day).

   Given that the trial court found that the warrant was filed (at the most)
four hours late, the facts of the present case are simply much closer to
Bowles than they are to Rucker or Johnson. Ryder had access to the contents
of the warrant application and was free to challenge the warrant based on



Indiana Supreme Court | Case No. 20S-CR-435 | June 29, 2020        Page 13 of 15
the affidavit’s contents. 5 Ryder does not contend that he was prejudiced
by the trooper’s failure to file the affidavit precisely according to the
statute. While the lack of prejudice is not by itself dispositive, see Rucker,
861 N.E.2d at 1242, it certainly strengthens the State’s position. And since
a copy kept in the Hospital’s records was saved at the time of its
execution—less than an hour after it was signed by Judge Crawford—the
State was not provided with a significant theoretical opportunity to
tamper with the affidavit. In short, we find substantial compliance, even if
the affidavit was “filed” four hours late, because the main goals of the
filing requirement were met.

    Not every warrant application filed up to a day late is inevitably in
substantial compliance with the filing requirement. As cautioned in
Bowles, situations where other factors—including a repeated disregard of
the filing deadlines by the State—may justify the suppression of warrants
when warrant applications are filed mere hours late. 820 N.E.2d at 746 n.5
(“Although we have determined that [the Detective] substantially
complied with the statute in this case, we can envision other
circumstances that could arise which would lead to the opposite result.”).
The record here, however, shows no signs of systemic abuse of the filing
process or other troubling factors. As Ryder notes, this was the first time
Trooper Augst was forced to meet a judge at a gas station to seek the
authorization of a search warrant. Therefore, the substantial compliance
doctrine also requires that the results of this warrant should not be
dismissed.


Conclusion
    We hold that the blood-draw search warrant application satisfied the
filing requirement under Indiana Code subsection 35-33-5-2(a) because the
signing judge’s uncontroverted certification that an affidavit had been




5The prosecution cannot, and should not, be held responsible for any delay in the affidavit
produced for Ryder because the clerk’s office later lost the affidavit.



Indiana Supreme Court | Case No. 20S-CR-435 | June 29, 2020                       Page 14 of 15
delivered to her at the time of the warrant’s authorization established that
the filing requirement had been satisfied. Alternatively, even if the
warrant application was “filed” four hours late, the tardy submission still
constitutes substantial compliance with the filing requirement. We reverse
and remand for further proceedings consistent with this opinion.


Rush, C.J., and David and Goff, JJ., concur.
Slaughter, J., concurs in Part I and in the judgment, without separate
opinion.



ATTORNEYS FOR APPELLANT
Curtis T. Hill, Jr.
Attorney General of Indiana

Angela N. Sanchez
Assistant Section Chief, Criminal Appeals
Indianapolis, Indiana

Stephen R. Creason
Chief Counsel, Appeals Division
Indianapolis, Indiana

ATTORNEY FOR APPELLEE
John D. Fierek
Fierek Legal Group
Brownsburg, Indiana




Indiana Supreme Court | Case No. 20S-CR-435 | June 29, 2020       Page 15 of 15